        Case 3:17-cv-02183-MEM Document 79 Filed 08/28/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                    :
                                                 :
                                 Plaintiff       :    CIVIL ACTION - LAW
                                                 :
          v.                                     :
                                                 :
SUSQUEHANNA COUNTY,                              :    NO. 3:17-CV-2183-MEM
                                                 :
                               Defendant         :

  BRIEF IN OPPOSITION PLAINTIFF’S MOTION IN LIMINE TO BAR
DEFENDANT FROM SUBMITTING ANY EVIDENCE OF PROPER HUMAN
                  RESOURCES PROCEDURES

      Defendants, Susquehanna County, through its Attorneys, Kreder Brooks

Hailstone LLP, hereby file the following Brief in Opposition to Plaintiff’s Motion

in Limine:

      Argument

      Plaintiff seeks, without any legal support, to prohibit Defendant from

discussing “proper human resources/management procedures” because Defendant

made the decision to not engage an expert. Defendant has filed a Motion in Limine

regarding the report submitted by Plaintiff’s “expert”.

      Defendant can not be barred from discussions of its policies and procedures.

Additionally, if Plaintiff’s expert is allowed to provide testimony, Defendant has

                                             1
       Case 3:17-cv-02183-MEM Document 79 Filed 08/28/20 Page 2 of 3




the right to question her definition of proper human resources/management

procedures.



      WHEREFORE, the Defendant, Susquehanna County, respectfully request

the Court to issue an Order denying Plaintiff’s Motion in Limine.

                                 Respectfully submitted,

                                 KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503               By /s/ A. James Hailstone
(570) 346-7922                      A. James Hailstone
                                    Attorney I.D. #80055
                                    Attorneys for Susquehanna County




                                        2
       Case 3:17-cv-02183-MEM Document 79 Filed 08/28/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

AND NOW, this 28th day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Brief in
Opposition with the Clerk of the United States District Court for the Middle
District of Pennsylvania using the CM/ECF system which sent notification of such
filing to the following Filing Users at the following e-mail address(es):


                          Gerard M. Karam, Esquire
                      Mazzoni, Karam, Petorak & Valvano
                         321 Spruce Street, Suite 201
                             Scranton, PA 18503
                                570-348-0776
                            gkaram18@msn.com
                        ATTORNEYS FOR PLAINTIFF


                                     /s/ A. James Hailstone
                                     A. James Hailstone
                                     Attorney I.D. #80055
                                     Attorneys for Defendant




                                       3
